Case 9:21-mj-08058-BER Document 1 Entered on FLSD Docket 02/21/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                          21-8058-BER
                              CASE NO. _____________________

 IN RE:

 SEALED CRIMINAL COMPLAINT
 __________________________________/

                                      MOTION TO UNSEAL

        NOW COMES the United States of America, by and through its undersigned attorney, and

 respectfully requests that the criminal complaint, arrest warrant and supporting documentation, the

 government=s motion to seal and any resulting order be UNSEALED.

      INCORPORATED MEMORANDUM IN SUPPORT OF MOTION TO UNSEAL

        1.      On February 8, 2021, Magistrate Judge Robin M. Meriweather, in the United States

 District Court for the District of Columbia, signed an arrest warrant and criminal complaint

 charging Nicholes Lentz with entering a restricted building or grounds, in violation of 18 U.S.C.

 § 1752(a)(1) & (2), and disruptive and disorderly conduct on restricted grounds, in violation of 50

 U.S.C. § 5104(e)(2)(D) & (G). On that same date, the Government moved to seal the complaint,

 arrest warrant, and other documents associated with the complaint.        The Government requested

 that the aforementioned documents be sealed until further order of the Court, but also requested

 that a judicial officer in any district where the defendant may appear pursuant to the Complaint be

 permitted to unseal the complaint upon request of an attorney for the Government.                Judge

 Meriweather granted the government’s request, and her order states that the complaint shall be

 sealed until further order of the court.   It further specifies that “a judicial officer in any district

 where the defendant may appear pursuant to this complaint may unseal the Complaint, Arrest


                                                   1
Case 9:21-mj-08058-BER Document 1 Entered on FLSD Docket 02/21/2021 Page 2 of 2




 Warrant, Affidavit, and Related Documents upon request of an attorney for the government.”

        2.      On February 19, 2021, law enforcement officers arrested defendant Nicholes Lentz.

 Accordingly, pursuant to Magistrate Judge Meriweather’s sealing order, the Government

 respectfully requests that the criminal complaint, arrest warrant and supporting documentation,

 motion to seal, and sealing order be unsealed.



                                                      Respectfully submitted,

                                                      ARIANA FAJARDO ORSHAN
                                                      UNITED STATES ATTORNEY

                                            By:        _______________________________
                                                      MARK DISPOTO
                                                      ASSISTANT UNITED STATES ATTORNEY
                                                      Court ID No. A5501143
                                                      99 N.E. 4th Street, 7th Floor
                                                      Miami, Florida 33132-2111
                                                      Tel: (305) 961-9136
                                                      Fax: (305) 536-7213




                                                  2
